Case 17-38099   Doc 200   Filed 02/26/19 Entered 02/26/19 16:37:15   Desc Main
                           Document     Page 1 of 5
Case 17-38099   Doc 200   Filed 02/26/19 Entered 02/26/19 16:37:15   Desc Main
                           Document     Page 2 of 5
Case 17-38099   Doc 200   Filed 02/26/19 Entered 02/26/19 16:37:15   Desc Main
                           Document     Page 3 of 5
Case 17-38099   Doc 200   Filed 02/26/19 Entered 02/26/19 16:37:15   Desc Main
                           Document     Page 4 of 5
Case 17-38099   Doc 200   Filed 02/26/19 Entered 02/26/19 16:37:15   Desc Main
                           Document     Page 5 of 5
